Issuer Free Writing Prospectus Relating to S-3 Registration Statement Filed Pursuant to Rule 433 Registration Nos. 333- 141357and 333-141357-01 May 7, 2007 FPL Recovery Funding LLC Senior Secured Bonds, Series A Preliminary Term Sheet May7, 2007 $652,000,000 FPL Recovery FundingLLC Issuing Entity Florida Power& Light Company Depositor, Servicer and Sponsor Senior Secured Bonds, SeriesA Transaction Summary We, FPL Recovery FundingLLC, are issuing $652,000,000 aggregate principal amount of Senior Secured Bonds, SeriesA in four tranches (the “bonds”).The bonds are our senior secured obligations secured by storm-recovery property(“storm-recovery property”), which includes the right to impose, collect and receive an irrevocable non-bypassable charge (“storm-recovery charge”) from all customers (individuals, corporations, other businesses, and federal, state and local governmental entities) receiving electric transmission or distribution service from Florida Power& Light Company (“FPL”) or its successors or assignees under rate schedules approved by the Florida Public Service Commission (the “FPSC”) or under special contracts, as discussed below (“customers”).It also includes the right to implement a true-up mechanism in respect of the charges, the right to receive all revenues and collections resulting from the storm-recovery charges, and other rights and interests that arise under the financing order issued by FPSC and described below.Storm-recovery charges are payable by customers, even if the customers elect to purchase electricity from an alternative electricity supplier following a fundamental change in regulation of public utilities in Florida. Storm-recovery charges will be reviewed and adjusted at least semiannually to ensure that charges are sufficient to provide for the payments of scheduled principal and interest on the bonds, and other costs, including fees and expenses, in connection with the bonds on a timely basis, as discussed below.Through this storm-recovery charge adjustment mechanism, all customers cross-share in the liabilities of all other customers for the payment of storm-recovery charges. A special statute, the Storm-Recovery Financing Act, enacted in 2005, (the “Financing Act”) authorizes the FPSC to issue irrevocable financing orders supporting the issuance of storm-recovery bonds.One purpose of the Financing Act is to lower the cost to customers associated with the long-term financing by FPL of costs incurred in connection with the restoration of service associated with electric power outages as a result of named tropical storms or hurricanes that occurred during calendar year 2004 or thereafter, as well as the funding or replenishment of storm-recovery reserves.The FPSC issued an irrevocable financing order to FPL on May30, 2006, clarified by the FPSC’s order issued on July21, 2006 (together, the “financing order”).Pursuant to the financing order, FPL established us as a bankruptcy remote, special purpose subsidiary company to issue the bonds.In the financing order, the FPSC authorized the imposition and collection of storm-recovery charges on all customers.FPL, as initial servicer, will collect storm-recovery charges on our behalf and will remit storm-recovery charges daily to the indenture trustee. The FPSC guarantees pursuant to the irrevocable financing order, as expressly required by the Financing Act, that it will act to ensure that storm-recovery charges are sufficient to pay principal and interest on the bonds and other costs, including fees and expenses, in connection with the bonds on a timely basis.The financing order further provides that the FPSC’s obligations pursuant to its financing order, including the specific actions the FPSC guarantees to take, are direct, explicit, irrevocable and unconditional upon issuance of the bonds, and are legally enforceable against the FPSC, which is a United States public sector entity. The bonds are not a liability of FPL or any of its affiliates (other than us).The bonds are not a debt or general obligation of the FPSC, the State of Florida or any of its political subdivisions, agencies or instrumentalities.However, the State of Florida and other governmental entities, as customers, will be obligated to pay storm-recovery charges securing the bonds. All matters relating to the structuring, marketing and pricing of thebonds have been considered jointly by FPL and the designated personnel of the FPSCand their designated representative or financial advisor. This Preliminary Term Sheet has been prepared solely for informational purposes and is not an offer to buy or sell or a solicitation of an offer to buy or sell any bonds in any jurisdiction where such offer or sale is prohibited.Please read the important information and qualifications on page 11 of this Preliminary Term Sheet. FPL Recovery Funding LLC Senior Secured Bonds, Series A Preliminary Term Sheet May7, 2007 $652,000,000 FPL Recovery FundingLLC Issuing Entity Florida Power& Light Company Depositor, Servicer and Sponsor Senior Secured Bonds, SeriesA Summary of Terms Anticipated Tranche Structure Tranche1 Expected Average Life (Years)2 Principal Amount ($MM) Scheduled Final Payment Date3 Scheduled Sinking Fund Payments Begin No.of Scheduled Semiannual Sinking Fund Payments Interest Rate A-1 2.02 $124,000,000 February1, 2011 February1, 2008 7 [] A-2 5.04 $140,000,000 August1, 2013 February1, 2011 6 [] A-3 7.36 $100,000,000 August1, 2015 August1, 2013 5 [] A-4 10.44 $288,000,000 August1, 2019 August1, 2015 9 [] Issuer and Capital Structure FPL Recovery FundingLLC.We are a special purpose bankruptcy-remote limited liability company wholly-owned by FPL.We have no commercial operations.We were formed solely to purchase and own storm-recovery property (defined in “Credit/Security”), to issue storm-recovery bonds (including the bonds), and to perform activities incidental thereto. These are the first storm-recovery bonds which we have issued.We may not issue storm-recovery bonds except as authorized under the financing order.The financing order limits the aggregate principal amount of the bonds to $708million; however, we only intend to issue bonds in an aggregate principal amount equal to $652,000,000. We are responsible to the FPSC on an ongoing basis to the extent provided in our organizational documents, the transaction documents and the financing order. In addition to the storm-recovery property, we will be capitalized with an upfront deposit of 0.5% of the bonds’ initial principal amount (the capital subaccount).We will also create an excess funds subaccount to retain until the next payment date amounts collected that, as of a payment date, are not needed to pay debt service on the bonds (in accordance with the expected sinking fund schedule) and related expenses and to replenish the capital subaccount. Securities Offered Senior secured bonds, as listed above scheduled to pay principal semiannually and sequentially in accordance with the expected sinking fund schedule described on page10. Required Ratings of the Bonds Aaa/AAA/AAA by Moody’s, S&P and Fitch, respectively. 1 Each tranche pays principal sequentially and semiannually.See “Principal Payments” in the “Glossary” on page13. 2 Based upon an assumedClosing Date of May1, 2007.Projected Closing Date is on or about May22, 2007. 3 The final maturity (i.e., the date by which the principal must be repaid to prevent a default) of each tranche of the bonds is two years after the scheduled final payment date for such tranche. Page 2 of 17 FPL Recovery Funding LLC Senior Secured Bonds, Series A Preliminary Term Sheet May7 2007 Payment Dates and Interest Accrual Interest payable semiannually, February1 and August1.Interest will be calculated on a 30/360 basis.The first scheduled interest and principal payment date is February1, 2008. Interest is due on each payment date and principal is due upon the final maturity date for each tranche. Average Life Stable.Prepayment is not permitted.There is no prepayment risk.Extension risk is statistically insignificant. Optional Redemption None.Non-callable for the life of the bonds. Credit/Security The bonds are secured by storm recovery property which includes the irrevocable right to impose, collect and receive a non-bypassable electricity consumption-based storm-recovery charge from all customers of FPL (during 2006 approximately 4.4million customer accounts), including the State of Florida and other governmental entities in their capacity as customers.The Financing Act and the irrevocable financing order together require that storm-recovery charges will be imposed on all customers, and will be reviewed and adjusted at least semiannually to ensure that storm-recovery charges are sufficient to pay scheduled principal and interest on the bonds, and other costs, including fees and expenses, in connection with the bonds on a timely basis.Funds on deposit in the collection account and related subaccounts and our rights under various transaction documents are also pledged to secure the bonds.See also “Issuer and Capital Structure” and “FPSC Guaranteed True-Up Mechanism for Payment of Scheduled Principal and Interest.” Non-bypassable Storm-Recovery Charges Under the Financing Act, the storm-recovery charges may not be avoided and are collectible from all existing and future customers receiving transmission or distribution service from FPL or its successors or assignees under FPSC-approved rates or special contracts, even if the customer elects to purchase electricity from an alternative electric provider following a fundamental change in the regulation of public utilities in Florida.Self-generators that receive no transmission or distribution service from FPL are not liable for the storm-recovery charge.Any successor to FPL, whether pursuant to any insolvency proceeding, any merger or other business combination or transfer by operation of law, will be required to collect and remit to us the storm-recovery charges. Storm-Recovery Property/Cross Sharing of Liabilities The storm-recovery property securing the bonds is not a pool of receivables and the principal credit supporting the bonds is not a pool of receivables.The storm-recovery property includes the irrevocable right to impose, collect and receive non-bypassable storm-recovery charges, the right to implement the true-up mechanism described below and other rights and interests that arise under the financing order.The storm-recovery property is a present property right created by the Financing Act and the financing order and protected by the state pledge described below. Through the true-up mechanism, all customers cross-share in the liabilities of all other customers for the payment of storm-recovery charges. FPSC Guaranteed True-Up Mechanism for Payment of Scheduled Principal and
